Case 1:20-cv-01727-AKH Documentii Filed 04/07/20 Page 1iof1
mS U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

86 Chambers Street
New York, New York 10007

April 7, 2020

VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Rodriguez Ordonez v. Wolf, et al.,20 Civ. 1727 (AKH)
Dear Judge Hellerstein:

I write respectfully on behalf of Respondents in the above-referenced immigration habeas
matter to request permission to file under seal certain documents. Those documents—
Respondents’ memorandum in opposition to Petitioner’s motion for a temporary restraining
order, and two supporting declarations and their exhibits—contain sensitive information about
Petitioner when he was a minor, including medical information. Consistent with Rule 4(B) of
Your Honor’s Individual Rules, these documents are being filed on ECF and electronically
related to this letter motion. Petitioner consents to this request to seal.

I thank the Court for its consideration of this request.
Respectfully,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

/s/ Jennifer Jude
JENNIFER JUDE
Assistant United States Attorney
86 Chambers Street, 3rd floor
New York, NY 10007
Tel: (212) 637-2663
Fax: (212) 637-2686

 

Counsel for Respondent

 

cc (via ECF): Counsel for Petitioner
